Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have included transitional phrases “consisting essentially of Sn” and also included the amendment “wherein the first and third oxide semiconductor patterns are not etched by an etchant that consists essentially of phosphoric acetic nitric acid, and the second oxide semiconductor pattern is etched by the etchant, and wherein the first, second, and third oxide semiconductor patterns are disposed on a same layer” to overcome the prior art of record, namely Takita.  However, after consideration, the examiner respectfully submits that the amendment is not sufficient to overcome the prior art of record.
The transitional phrase “essentially consisting of Sn” limits the scope to specified material in addition to materials that do not materially affect the basic and novel characteristic(s) of the invention (see MPEP 2111.03).  Here, while Takita clearly discloses Sn, the examiner respectfully submits that the other potential compositions disclosed by Takita in ¶236 do not seem to materially affect the basic and 
Lastly, the examiner respectfully submits that the additional amendment is a product by process limitation in which process steps within a device/apparatus claim are not afforded significant patentable weight for examination purposes (see MPEP 2113).  Here, claim 1 is a device claim form which structural limitations are considered for examination.  The examiner respectfully submits that the prior art structure would be similar to the applicants’ structure even though the prior art structure was made by a different process.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita and further in view of Wang et al. (Pub No. US 2016/0284741 A1) and Miki (Pub No. US 2017/0236470 A1) as evidence.
With regards to claim 1, Takita teaches an organic light emitting diode ("OLED") display device comprising: 
a substrate having a display region including a plurality of sub-pixel regions, the 5substrate having a peripheral region located at a side of the display region (see Fig. 3B, substrate 1001 with display region 1040 and sub-pixel regions, peripheral region 1041 on side); 
a first oxide transistor in the peripheral region on the substrate, the first oxide transistor including a first oxide semiconductor pattern that essentially consists of tin (Sn) (see Fig. 3B, first oxide transistor 1008 with oxide semiconductor component Sn, see ¶238-¶239); 

10a sub-pixel structure on the second oxide transistor (see Fig. 3B, sub-pixel structure 1024 for example);
wherein the second oxide transistor corresponds to a driving transistor, and wherein the second oxide semiconductor pattern does not include Sn, and wherein the first, second, and third oxide semiconductor patterns are disposed on a same layer (see Fig. 3B, second oxide semiconductor pattern 1006 can be selected to not have Sn, see ¶239, first, second, third semiconductor oxide layers 1008/1006/another 1006 on same layer 1002);
wherein the first and third oxide semiconductor patterns are not etched by an etchant that consists essentially of phosphoric acetic nitric acid, and the second oxide semiconductor pattern is etched by the etchant (product by process claims are not afforded significant patentable weight, ).
Takita is silent teaching a third oxide transistor in the sub-pixel regions each on the substrate, the third oxide transistor including a third oxide semiconductor pattern, the third oxide semiconductor pattern essentially consisting of Sn, and the third oxide transistor corresponds to a switching transistor but teaches it another embodiment, and wherein the first, second, and third oxide semiconductor patterns are disposed on a same layer (see Fig. 3B, also see Fig. 2A, 2B, third oxide transistor present as another 1006, second oxide transistor 1006 corresponds to a driving transistor from 603, see ¶245, another 1006 can correspond to a switch transistor 611).
It would have been obvious to a person having ordinary skill in the art at the time of filing to combine disclosed embodiments within the same piece of art since one of ordinary skill would try to combine elements of various embodiments to produce benefits.



With regards to claim 4, Takita teaches the OLED display device of claim 1, wherein the first oxide transistor further includes:  20a first gate electrode disposed on the first oxide semiconductor pattern; and first source and first drain electrodes disposed on the first gate electrode (see Fig. 3B, first oxide transistor 1008 with gate / source electrode / drain electrode).

With regards to claim 9, Takita teaches the OLED display device of claim 1, wherein the first oxide semiconductor pattern includes at least one of tin oxide (SnO), indium-tin oxide (ITO), zinc-tin oxide (ZTO), 20indium-zinc-tin oxide (IZTO), tin-aluminum-zinc oxide (TAZO), indium-gallium-tin oxide (IGTO), and indium-tin-gallium-zinc oxide (ITGZO) (see ¶239, first oxide semiconductor pattern can be comprised of IZTO for example).

With regards to claim 10, Takita teaches the OLED display device of claim 1, wherein the second oxide semiconductor pattern includes at least one of zinc oxide (ZnO), gallium oxide (GaO), 25titanium oxide (TiO), indium oxide (InO), indium-gallium oxide (IGO), indium-zinc oxide 47(IZO), gallium-zinc oxide (GZO), zinc-magnesium oxide (ZMO), zinc-zirconium oxide (ZnZrO), indium-gallium-zinc oxide (IGZO), and indium-gallium-hafnium oxide (IGHO) (see ¶239, second oxide semiconductor pattern can be comprised of IGZO for example).

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita as applied to claim 1 above.

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine disclosed embodiments within the same piece of art since one of ordinary skill would try to combine elements of various embodiments to produce benefits.

With regards to claim 7, Takita teaches the OLED display device of claim 6, wherein the first oxide semiconductor pattern, the second oxide semiconductor pattern, and the third oxide semiconductor pattern are located at a same layer (see Fig. 3B, first/second/third oxide semiconductor patterns 1006 and 1008 are located at a same layer).

With regards to claim 8, Takita teaches the OLED display device of claim 7, wherein the first oxide semiconductor pattern and the third oxide semiconductor pattern include same materials (see Fig. 3B, first and third oxide semiconductor patterns 1006 / 1008 include same materials, see ¶238-¶239).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML